 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is entered into as of July 15, 2019 by
and among Ampersand 2018 Limited Partnership, a Delaware limited partnership
(including its successors and assigns, “Purchaser”) and [●], an individual
(“Stockholder”).

 

RECITALS

 

WHEREAS, as of the date hereof, Stockholder is the legal and beneficial owner
(as defined in Rule 13d-3 of the Exchange Act, which meaning will apply for all
purposes of this Agreement whenever the term “beneficial” or “beneficially” is
used) of the shares of common stock, par value of $0.01 per share (the “Common
Stock”), of Interpace Diagnostics Group, Inc., a Delaware corporation (the
“Company”), such Common Stock together with any other shares of Common Stock or
other equity interests, in each case, over which Stockholder acquires beneficial
ownership during the period from the date hereof until the termination of this
Agreement are collectively referred to herein as the “Subject Shares”;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Purchaser are entering into a Securities Purchase Agreement (the
“Securities Purchase Agreement”), pursuant to which the Company will issue and
sell to the Purchaser, and the Purchaser will purchase from the Company, shares
of convertible preferred stock of the Company designated as Series A Convertible
Preferred Stock, par value $0.01 per share (the “Series A Shares”), and shares
of convertible preferred stock of the Company designated as Series A-1
Convertible Preferred Stock, par value $0.01 per share (the “Series A-1 Shares”
and together with the Series A Shares, the “Preferred Shares”);

 

WHEREAS, it is expected that, in accordance with the terms of an investor rights
agreement (the “Investor Rights Agreement”) required to be entered into by the
Company and the Purchaser pursuant to the Securities Purchase Agreement (subject
to the terms and conditions thereof), the Company shall make certain proposals
to holders of Common Stock requesting such stockholders’ approval of (i)
potential issuances of Common Stock in connection with conversions of Series A
Shares, including the Series A Shares issuable upon conversion of the Series A-1
Shares, pursuant to the terms of the Certificate of Designation (“Conversion
Issuances”) and potential Preemptive Rights Issuances (as defined below); and

 

WHEREAS, as an inducement to the Purchaser’s willingness to enter into the
Securities Purchase Agreement, the Purchaser and Stockholder are entering into
this Agreement.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Securities Purchase Agreement, the Certificate of Designation (as defined
in the Securities Purchase Agreement) and/or the Investor Rights Agreement, as
applicable.

 

ARTICLE II

 

VOTING AGREEMENT

 

Section 2.1 Agreement to Vote the Subject Shares During the Voting Period.
Stockholder hereby agrees that, during the period from the date hereof through
the termination of this Agreement in its entirety pursuant to Section 5.1 (the
“Voting Period”), at any meeting (whether annual or special and each adjourned,
reconvened or postponed meeting) of the Company’s stockholders, however called,
and on every action or approval by written consent or consents of the Company
stockholders with respect to any of the following matters, Stockholder shall, if
a meeting is held, appear at the meeting, in person or by proxy, or otherwise
cause its Subject Shares to be counted as present thereat for purposes of
establishing a quorum, and it shall vote or consent (or cause to be voted or
consented), irrevocably and unconditionally, in person or by proxy, all of its
Subject Shares:

 

(a) in favor of any proposal to approve the Conversion Issuances and/or the
Preemptive Rights Issuances;

 

(b) in favor of any additional approvals of the stockholders of the Company
required under the Company Organizational Documents (as defined in the
Securities Purchase Agreement) or any regulation or rule of The Nasdaq Capital
Market (or any other Trading Market (as defined in the Securities Purchase
Agreement) on which the Common Stock is listed or quoted for trading on the date
in question), in each case in connection with the Conversion Issuances and/or
the Preemptive Rights Issuances;

 

(c) at the request of the Purchaser, in favor of adoption of any other proposal
that the Company’s Board of Directors (the “Board”) has (i) determined is
reasonably necessary to facilitate the Conversion Issuances and/or the
Preemptive Rights Issuances in accordance with the terms of the Securities
Purchase Agreement, the Certificate of Designation or Investor Rights Agreement
or any other matter contemplated thereby and (ii) recommended by the Board to be
adopted by the stockholders of the Company; and

 

(d) against any other action, agreement or transaction, that is intended, or the
effect of which could reasonably be expected, to impede, interfere with, delay,
postpone, discourage or adversely affect the approvals and actions in Sections
2.1(a), (b) and (c) or completion of the transactions contemplated by the
Securities Purchase Agreement or Investor Rights Agreement.

 



2

 

 

Section 2.2 Preemptive Rights Issuances. If (i) any of the Investor Parties (as
defined in the Investor Rights Agreement) desires to exercise preemptive rights
to acquire capital stock of the Company pursuant to Section 7 of the Investor
Rights Agreement and (ii) the issuance of such capital stock to any such
Investor Party (a “Preemptive Rights Issuance”) would require approval of the
stockholders of the Company under the Company Organizational Documents or any
regulation or rule of The Nasdaq Capital Market (or any other Trading Market on
which the Common Stock is listed or quoted for trading on the date in question),
the Stockholder irrevocably and unconditionally agrees during the Voting Period
to vote, in person or by proxy, at any meeting (whether annual or special and
each adjourned, reconvened or postponed meeting) of the Company’s stockholders,
however called, or to act by written resolution of the Company’s stockholders
(if applicable) with respect to, all of its Subject Shares or other equity
securities of the Company having the right to vote in favor of such issuance
beneficially owned by it, in favor of such issuance.

 

Section 2.3 Irrevocable Proxy and Power of Attorney. Stockholder hereby
constitutes and appoints as the proxy of Stockholder and hereby grants a power
of attorney to any authorized designee of Purchaser, and each of them, with full
power of substitution, with respect to the matters set forth herein, and hereby
authorizes each of them to vote all of the Subject Shares in a manner which is
consistent with the terms of Section 2.1 or Section 2.2, respectively, or to
take any other action necessary to give effect to Section 2.1 or Section 2.2,
respectively, if and only if Stockholder (i) fails to vote all of the Subject
Shares or (ii) attempts to vote (whether by proxy, in person or by written
consent), any of the Subject Shares in a manner which is inconsistent with the
terms of Section 2.1 or Section 2.2, respectively. Each of the proxy and the
power of attorney granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of Purchaser in
connection with the transactions contemplated by this Agreement and, as such,
each is coupled with an interest and shall be irrevocable unless and until this
Agreement terminates pursuant to Section 5.1 hereof. Stockholder hereby revokes
any and all previous proxies or power of attorney with respect to the Subject
Shares and shall not hereafter, unless and until this Agreement terminates
pursuant to Section 5.1 hereof, purport to grant any other proxy or power of
attorney with respect to any of the Subject Shares, deposit any of the Subject
Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Subject Shares, in each case, with respect to any of the
matters set forth herein.

 

ARTICLE III

 

COVENANTS

 

Section 3.1 Subject Shares.

 

(a) Stockholder agrees that, until the earlier of the end of the Voting Period
and the six (6) month anniversary of the date of this Agreement, Stockholder
will not, directly or indirectly, offer for sale, sell (including short sales),
contract to sell, assign, hypothecate, transfer, tender, pledge, grant a
security interest in, encumber, assign or otherwise dispose of (including by
gift) (collectively, a “Transfer”) any Subject Shares, or enter into any
contract, option, or other agreement with respect to, or consent to, a Transfer
of, any of the Subject Shares or Stockholder's voting or economic interest
therein. Any attempted Transfer of Subject Shares or any interest therein in
violation of this Section 3.1(a) shall be null and void. During the Voting
Period, in furtherance of this Agreement, Stockholder hereby authorizes the
Company or its counsel to notify the Company’s transfer agent that there is a
stop transfer order with respect to all of the Subject Shares (and that this
Agreement places limits on the voting and transfer of the Subject Shares),
subject to the provisions hereof and provided that any such stop transfer order
and notice will immediately be withdrawn and terminated by the Company following
the termination of this Agreement.

 



3

 

 

(b) Stockholder agrees that all shares of Common Stock that Stockholder
purchases, acquires the right to vote, or otherwise acquires beneficial
ownership of, but excluding shares of Common Stock underlying unexercised
Options (as defined below), during the Voting Period shall be subject to the
terms and conditions of this Agreement and shall constitute Subject Shares for
all purposes of this Agreement.

 

(c) In the event of a share dividend or distribution, or any change in the
Common Stock by reason of any share dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or similar
transaction, the term “Subject Shares” shall be deemed to refer to and include
the Subject Shares as well as all such share dividends and distributions and any
securities into which or for which any or all of the Subject Shares may be
changed or exchanged or which are received in such transaction.

 

(d) Stockholder shall, during the Voting Period, notify the Purchaser of the
number of any new Common Shares or other securities entitling the holder thereof
to vote or give consent with respect to the matters set forth in Article II
acquired by Stockholder, if any, after the date hereof.

 

Section 3.2 Stockholder’s Capacity[; Stockholder Designees]. All agreements and
understandings made herein shall be made solely in Stockholder’s capacity as a
holder of the Subject Shares and not in any other capacity. [For the avoidance
of doubt, the parties acknowledge and agree that (i) Stockholder is a member of
the Board (in such capacity, the “Stockholder Director”) and shall be free to
act in his or her capacity as a director of the Company in accordance with such
director’s fiduciary duties under the laws of the state of Delaware, including
with respect to any vote cast or written consent given in his or her capacity as
a director of the Company on any matter, (ii) nothing herein shall prohibit or
restrict the Stockholder Director from taking any action in his or her capacity
as a director in facilitation of the exercise of such director’s fiduciary
duties under the laws of the state of Delaware and (iii) no action taken by the
Stockholder Director acting solely in his or her capacity as a director of the
Company, including any vote cast or written consent given in his or her capacity
as a director of the Company on any matter, shall be deemed to be a breach by
Stockholder of this Agreement.]1

 

Section 3.3 Further Assurances. Each of the parties shall, from time to time,
use its respective commercially reasonable efforts to perform, or cause to be
performed, such further acts and to execute and deliver, or cause to be executed
and delivered, such additional or further consents, documents and other
instruments as may be necessary to vest in another party the power to carry out
and give effect to the provisions of this Agreement.

 



 



1 NTD: Bracketed language to be included only in voting agreements signed by
Company directors.

 



4

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to the Purchaser as follows:

 

(a) Due Organization and Authorization. Stockholder is a natural person.
Stockholder has all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Stockholder have been duly authorized by all necessary action on the part of
Stockholder. This Agreement has been duly executed and delivered by Stockholder
and (assuming the due authorization, execution and delivery by the Purchaser)
constitutes a valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms, except to the extent enforcement is
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and by general equitable principles.

 

(b) Ownership of Shares. As of the date hereof, Stockholder is the legal and
beneficial owner of the Subject Shares and has the sole power to vote or cause
to be voted such Subject Shares. As of the date hereof, Stockholder does not own
or hold any right to acquire any additional shares of any class of share capital
of the Company or other securities of the Company or any interest therein or any
voting rights with respect to any securities of the Company other than (i) the
Subject Shares and (ii) the options, warrants and other rights to acquire
additional shares of Common Stock or security exercisable for or convertible
into shares of Common Stock, set forth on the signature page of this Agreement
(collectively, “Options”). Stockholder has good and valid title to the Subject
Shares, free and clear of any and all Liens of any nature or kind whatsoever,
other than (x) those created by this Agreement or (y) those imposed under
applicable securities laws.

 

(c) No Conflicts. Other than, in the case of clauses (i) and (ii)(z) below,
compliance by Stockholder with the applicable requirements of the Exchange Act,
(i) no filing with any Governmental Entity, and no authorization, consent or
approval of any other Person is necessary for the execution, delivery and
performance of this Agreement by Stockholder and the consummation by Stockholder
of the transactions contemplated hereby and (ii) none of the execution, delivery
and performance of this Agreement by Stockholder, the consummation by
Stockholder of the transactions contemplated hereby or compliance by Stockholder
with any of the provisions hereof shall result in, or give rise to, a violation
or breach of or a default under any of the terms of any contract, understanding,
agreement or other instrument or obligation to which Stockholder is a party or
by which Stockholder or any of the Subject Shares or its assets may be bound or
(z) violate any applicable law except as would not reasonably be expected to
materially impair Stockholder’s ability to perform its obligations under this
Agreement.

 



5

 

 

Section 4.2 Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants to Stockholder as follows:

 

(a) Due Organization and Authorization. Purchaser is duly organized and validly
existing under the Laws of its jurisdiction or organization or formation.
Purchaser has all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
the Purchaser have been duly authorized by all necessary action on the part of
Purchaser. This Agreement has been duly executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery by Stockholder)
constitutes a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except to the extent enforcement is
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and by general equitable principles.

 

(b) No Conflicts. Other than, in the case of clauses (i) and (ii)(z) below,
compliance by the Purchaser with the applicable requirements of the Exchange
Act, (i) no filing with any Governmental Entity, and no authorization, consent
or approval of any other Person is necessary for the execution, delivery and
performance of this Agreement by Purchaser and the consummation by Purchaser of
the transactions contemplated hereby and (ii) none of the execution, delivery
and performance of this Agreement by Purchaser, the consummation by Purchaser of
the transactions contemplated hereby or compliance by Purchaser with any of the
provisions hereof shall (x) conflict with or result in any breach of the
organizational documents of Purchaser, (y) result in, or give rise to, a
violation or breach of or a default under any of the terms of any contract,
understanding, agreement or other instrument or obligation to which Purchaser is
a party or by which Purchaser or any of its assets may be bound or (z) violate
any applicable Law except as would not reasonably be expected to materially
impair Purchaser’s ability to perform its obligations under this Agreement.

 

ARTICLE V

 

TERMINATION

 

Section 5.1 Termination. This Agreement shall automatically terminate, and
neither the Purchaser nor Stockholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect
(other than the parties hereto remaining responsible for any breaches of this
Agreement prior to such termination) upon the earliest to occur of: (i) a
written agreement among the Purchaser and Stockholder to terminate this
Agreement pursuant to Section 5.1 or the written request by the Purchaser
delivered to the Stockholder to terminate this Agreement, at which time this
Agreement shall be so terminated without any action required by the Stockholder;
(ii) the termination of the Securities Purchase Agreement in accordance with its
terms; (iii) the date on which Stockholder no longer serves as an officer or
director of the Company, (iv) the date on which the Investors’ (as defined in
the Investor Rights Agreement) obligations under Section 8.10 of the Investor
Rights Agreement terminate, (v) five (5) Business Days following the Requisite
Approval Date (as defined below); and (vi) such date to occur after the Issuance
Date (as defined in the Certificate of Designation) in which there are no issued
and outstanding Preferred Shares. Notwithstanding anything to the contrary
herein, the provisions of Article VI shall survive the termination of this
Agreement. For purposes of the foregoing, the “Requisite Approval Date” shall be
the first date to occur in which (1) the Nasdaq Approval (as defined in the
Certificate of Designation) has been obtained on or prior to such date and
remains in full force and effect on such date and (2) the requisite approval of
the stockholders of the Company to pre-approve the Preemptive Rights Issuances
for purposes of allowing the Investor Parties to participate therein in full in
compliance with applicable law and the rules and regulations of The Nasdaq
Capital Market (or any other Trading Market on which the Common Stock is listed
or quoted for trading on the date in question) (the approval described in this
clause (2), the “Preemptive Approval”) has been obtained on or prior to such
date and remains in full force and effect on such date.

 



6

 

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 Publication. Stockholder hereby permits the Purchaser (and its
Affiliates) and the Company to publish and disclose publicly (including in any
documents and schedules filed with the Securities and Exchange Commission)
Stockholder’s identity and ownership of Subject Shares and the nature of its
commitments, arrangements and understandings pursuant to this Agreement as
reasonably determined by the Purchaser or the Company, as applicable, to be
required under applicable law or under the rules and regulations of The Nasdaq
Capital Market (or any other Trading Market on which the Common Stock is listed
or quoted for trading on the date in question).

 

Section 6.2 Fees and Expenses. Stockholder and the Purchaser shall be
responsible for their own fees and expenses (including the fees and expenses of
investment bankers, accountants and counsel) in connection with the entering
into and performance under this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 6.3 Amendments, Waivers. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified, except upon the execution and
delivery of a written agreement executed by each of the parties hereto;
provided, that any amendment, change, supplement, waiver or other modification
that would reasonably be expected to be adverse to the Company shall require the
consent of the Company. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 



7

 

 

Section 6.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email (provided the sender does
not receive a machine-generated rejection of transmission) at the email address
specified in this Section 6.4 prior to 5:00 P.M., New York City time, on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via email at the email address specified in
this Section 6.3 on a day that is not a Business Day or later than 5:00 P.M.,
New York City time, on any Business Day, (c) the Business Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service with
next day delivery specified, or (d) upon actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be as follows, or such other address as may be designated
in writing hereafter, in the same manner, by such Person:

 

If to Stockholder, to it at:

 

[Name]
[Address]
Attn: [●]
Email: [●]

 

with a copy to (which copy alone shall not constitute notice):

 

[Name]

[Address]
[Address]
Attn:
Email:

 

If to the Purchaser, at:

 

Ampersand 2018 Limited Partnership

c/o Ampersand Capital Partners
55 William Street, Suite 240
Wellesley, MA 02481
Attn: Dana L. Niles, Chief Operating Partner
Email: dln@ampersandcapital.com

 

with a copy to (which copy alone shall not constitute notice):

 

Goodwin Procter LLP

100 Northern Avenue
Boston, MA 02210
Attn: James T. Barrett, Esq., and Jocelyn Arel, Esq.
Email: JBarrett@goodwinlaw.com and JArel@goodwinlaw.com

 

Section 6.5 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 6.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 



8

 

 

Section 6.7 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, between
the parties, or any of them, with respect to the subject matter hereof. This
Agreement shall not be assigned by operation of law or otherwise without the
prior written consent of each of the parties.

 

Section 6.8 Parties in Interest. The Company shall be a third party beneficiary
under this Agreement and shall be entitled to enforce this Agreement as if it
were a party hereto. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and the Company, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

Section 6.9 Interpretation. When a reference is made in this Agreement to a
Section or Exhibit, such reference shall be to a Section of, or an Exhibit to,
this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless otherwise indicated to the
contrary herein by the context or use thereof: (i) the words, “herein,”
“hereto,” “hereof” and words of similar import refer to this Agreement as a
whole, including the Schedules and exhibits, and not to any particular section,
subsection, paragraph, subparagraph or clause contained in this Agreement; (ii)
masculine gender shall also include the feminine and neutral genders, and vice
versa; (iii) words importing the singular shall also include the plural, and
vice versa; (iv) the words “include,” “includes” or “including” shall be deemed
to be followed by the words “without limitation”; (v) financial terms shall have
the meanings given to such terms under GAAP unless otherwise specified herein;
(vi) references to “$” or “dollar” or “US$” shall be references to United States
dollars; (vi) where the context permits, the use of the term “or” will be
non-exclusive and equivalent to the use of the term “and/or”; (vii) the word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”; and (viii)
if any action under this Agreement is required to be done or taken on a day that
is not a Business Day or on which a government office is not open with respect
to which a filing must be made, then such action shall be required to be done or
taken not on such day but on the first succeeding Business Day thereafter. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted assigns and successors. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as jointly drafted by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party hereto by virtue of the authorship of any provision of this Agreement.

 



9

 

 

Section 6.10 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would require or permit the application of
laws of another jurisdiction. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the state and federal courts
located in the State of Delaware for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby.
The parties hereby irrevocably and unconditionally consent to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waive, to the fullest extent
permitted by law, any objection that they may now or hereafter have to the
laying of the venue of any such action, suit or proceeding in any such court or
that any such action, suit or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in this Section
6.10 shall be deemed effective service of process on such party. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 6.11 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at law.

 

Section 6.12 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between Stockholder and the Purchaser and
is not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship between or among the parties hereto. Without
limiting the generality of the foregoing sentence, no Purchaser or its
affiliates shall be deemed to beneficially own any security solely as a result
of the Purchaser’s execution of this Agreement, and Stockholder (i) is entering
into this Agreement solely on its own behalf and Stockholder shall not have any
liability (regardless of the legal theory advanced) for any breach of any
similar agreement by any other Stockholder of the Company and (ii) by entering
into and performing under this Agreement does not intend to form a “group” for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable Law.

 

Section 6.13 Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be considered one and the same agreement and
shall become effective when each of the parties has delivered a signed
counterpart to the other parties, it being understood that all parties need not
sign the same counterpart. Such counterpart executions may be transmitted to the
parties by facsimile transmission or electronic “.pdf”, which shall have the
full force and effect of an original signature.

 



10

 

 

Section 6.14 Holdback & Lock-Up. If any sale of Registrable Securities (as
defined in the Investor Rights Agreement) shall be effected by means of an
underwritten offering, the Stockholder agrees that (a) it shall be a Lock-Up
Party (as defined in the Investor Rights Agreement) so long as a Purchaser is a
Lock-Up Party, (b) it shall not effect any public sale or distribution of any of
the Company’s securities (except as part of such underwritten offering),
including any sale pursuant to Rule 144 under the Securities Act of 1933 or by
entering into any swap, hedge or other arrangement that transfers, in whole or
in part, the economic consequence of ownership of such securities, during the
ten (10) Business Days prior to, and continuing for ninety (90) Business Days
after, the date of the pricing of such underwritten offering (unless the
underwriters, the Company and the Purchaser agree on a different time period)
and (c) it shall enter into a customary “lock-up” agreement in favor of the
underwriters. The foregoing notwithstanding, no Lock-Up Party shall be required
to terminate an existing 10b5-1 plan or to cease sales under any such plan. No
Stockholder shall be released from any obligation under any agreement,
arrangement or understanding entered into with respect to this Section 6.14
unless the Purchaser is also released.

 

[Signature page follows]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  STOCKHOLDER:           Name:

 

 

Number of shares of
Common Stock
beneficially owned as of
the date of this Agreement:









       

Number of Options
beneficially owned as of
the date of this Agreement:









 

[Signature Page to Voting Agreement]

 

 

 

 



  PURCHASER:         Ampersand 2018 Limited Partnership         By: AMP-18
Management Company Limited Partnership, its General Partner         By: AMP-18
MC LLC, its General Partner         By:     Name: Herbert H. Hooper   Title:
Managing Member



 

[Signature Page to Voting Agreement]

 



 

 

 